Case 2:20-cv-04764-PSG-AS Document 19 Filed 08/24/20 Page 1 of 2 Page ID #:102




     1
          Ara Sahelian, Esq., [CBN 169257]
     2    SAHELIAN LAW OFFICES
     3    23276 South Pointe Dr., Ste 216
          Laguna Hills, CA 92653
     4    Direct : 949 859 9200
     5    email : sahelianlaw@me.com
     6
          Attorneys for Gidon A. Lavi; Roberta Kay Lavi
     7
     8
     9                  UNITED STATES DISTRICT COURT
    10                 CENTRAL DISTRICT OF CALIFORNIA
    11                    (Western Division - Los Angeles)
    12
    13
    14
    15
    16
    17                                       CASE NO.: 2:20-cv-04764-PSG-AS
          Anthony Bouyer
    18
                     Plaintiff,              The Honorable Philip S. Gutierrez
    19
                        vs.                  MEMORANDUM TO REQUEST FOR
    20
          Gidon A. Lavi; Roberta Kay         SPECIAL ACCOMMODATIONS
    21
    22    Lavi                               Complaint Filed: 5/28/20
    23              Defendants.
    24                                       Hearing Date: 8/31/20
    25                                       Time: 1:30 PM
    26
    27
    28

                        REQUEST FOR SPECIAL ACCOMMODATIONS - Page 1 -
Case 2:20-cv-04764-PSG-AS Document 19 Filed 08/24/20 Page 2 of 2 Page ID #:103




     1
                        MEMORANDUM TO REQUEST FOR SPECIAL
     2                        ACCOMMODATIONS
     3
     4
              Defendants Gidon A. Lavi; Roberta Kay Lavi respectfully request a
     5
     6     telephonic appearance for the Motion to Dismiss set for August 31, 2020 at
     7
           1:30 PM.
     8
     9        This attorney, representing Gidon A. Lavi; Roberta Kay Lavi, is confined
    10     to a wheelchair, and the First Street Courthouse presents an unusual
    11
    12     challenge for those in wheelchairs. A court appearance requires arranging
    13     for assistance, for someone to help navigate a wheelchair to the Courthouse
    14
    15
           from nearby parking (see declaration of counsel).

    16        Further, the coronavirus pandemic has become a concern, and this
    17
           attorney’s respiratory function is severely compromised (see declaration).
    18
    19        Respectfully submitted: Monday, August 24, 2020
    20
    21                                           _______________________________
    22
                                                                     Ara Sahelian, Esq.
    23
                                         Attorney for Gidon A. Lavi; Roberta Kay Lavi
    24
    25
    26
    27                                                                                   .
    28


   2056                  REQUEST FOR SPECIAL ACCOMMODATIONS - Page 2 -
